DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to the communications filed on 3 December 2020.
Claims 1, 3, 8, 10, 15, 17 and 20 have been amended.
Claims 1-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the reason”.  There is insufficient antecedent basis for this limitation in the claim. Therefore, it is unclear what the weightings 
The dependent claims are similarly rejected for failing to fix the deficiencies of the independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2015/0310392 A1, hereinafter “Wu”) in view of Jain et al (US 2014/0317105 A1) in view of Noelting (US 2013/0282605 A1) in view of Angulo et al (US 2016/0098683 A1).
Claims 1, 8 and 15: Wu discloses a method, a non-transitory machine readable storage medium comprising: one or more computer processors; a non-transitory computer-readable medium storing instructions that when executed by the one or more computer processors, cause the one or more computer processors to perform operations (see P[0050]: machine 600 in the example form of a computer system and within which instructions) comprising:
Generating a first query for job listings stored in a first database for a member of a social networking system (SNS) (see P[0019]: For example, the user interface module(s) 202 may receive requests in the form of Hypertext Transport Protocol (HTTP) requests, or other web-based, application programming interface (API) requests. The application logic layer includes various application server modules 204, which, in conjunction with the user interface module(s) 200, generates various user interfaces (e.g., web pages) with data retrieved from various data sources in the data layer. P[0020]: database stores job profiles. P[0033]: recommended list of jobs presented to a user (user can be a member of a social network ([0039])).  P[0028-0030]: recommendation engine generating a relevance factor for each job posting);
retrieving a plurality of job listings in the first database based on the first query (see P[0031]: the recommendation engine 200 can be coupled to an external data source 310, and can consist of two primary functional modules--an extraction engine 300 and a matching engine 302. The extraction engine 300 can extract job data pairs having a particular element (that represents a particular job posting), and then the matching engine 302 can perform a particular type of matching operation, under the direction of a particular configuration file 304, that is specific to the requesting application (such as finding other data pairs that include the particular element));
 causing display of a list of one or more of the retrieved plurality of job listings in a dynamic user interface of a device of the user, (see P[0032]: Upon the recommendation engine 200 having identified jobs to present to a user based on the user's job browsing history profile, the social network server 104 can transmit the jobs to the user device 102, such as along with other social network information that is displayed on a user interface), the dynamic user interface allowing the member to browse through (see P[0036-0037]: allow user to click on job posting and view additional jobs).
Wu does not expressly disclose the first query using a back-end model query configuration but Jain in the same field of endeavor of recommending items to a user teaches, the first query using a back-end model query configuration (see at least P[0017]: A "scatter gather" system may include a single server (or a "root"), which may be operable to generate and communicate at least one document recommendation request or query to a plurality of other backend servers (or "leaves") associated with a corpora of documents. P[0025]: The backend servers 108a.  . . 112n may each perform a search and retrieve candidate content for user recommendations. The retrieved documents may be scored/ranked and a top list of documents may be returned back to the recommendation engine 106, which may use the user-related data to further score and rank the received documents in order to generate a final list of recommendations for the user (i.e., the "gather" step).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in the jobs retrieval method and system of Wu, the first query using a back-end model query configuration as taught by Jain with the motivation of providing real time recommendations (Jain, P[0016]).
Wu and Jain do not expressly disclose the following limitations but Noelting teaches provide an indication of a relevancy of one or more displayed job listings (see P[0106]: the user can rate the job description, P[0221]: For example, if a user rated a job poorly, stating they don't like a certain job title that job title will no longer be recommended to that user, unless they go to their settings and change their preferences to include that job title); based on the member providing the indication of the relevancy, generating a modified relevancy assessment of one or more of the plurality of job listings, the modified relevancy assessment including modifying weightings associated with one or more attributes of the plurality of job listings based on the indication of the relevancy and the reason; and applying the modified relevancy assessment in real time to the plurality of job listings, the applying of the modified relevancy assessment including updating the dynamic user interface of the device, the updating including causing display of a modified list of job listings for the member (see P[0107]: Job seekers will rate specific elements of recommended job postings ( job description, job title, job qualifications, etc.) in order to generate HRK. The HRK may be used to build a dynamic, user-specific recommendation algorithm. Each rating input will develop the user-specific algorithm in order to make specific, accurate job recommendations based on the user's preferences, ratings, and online activity. The algorithm will use positive ratings or negative ratings or both positive and negative ratings in order to make targeted recommendations. See also P[0218]: Users will rate an initial sample of jobs. P[0221-0222]. See fig. 19), and a selectable user interface element in the dynamic user interface of the device, a selection of the selectable user interface element causing generating a request to apply for job associated with a listings included in the modified list via the dynamic user interface of the device (see Fig. 19, P[0220] P[0221]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the job recommendation method and system of Wu as modified by Jain, based on the member providing the indication of the relevancy, generating a modified relevancy assessment of each of the plurality of job listings, the modified relevancy assessment including modifying weightings associated with one or more attributes of the plurality of job listings based on the indication of the relevancy and the reason; and applying the modified relevancy assessment in real time to the plurality of job listings, the applying of the modified relevancy assessment including updating the dynamic user interface of the device, the updating including causing display of a modified list of the predetermined number of top job listings for the member and a selectable user interface element in the dynamic user interface of the device, a selection of the selectable user interface element causing generating a request to apply for a top job opening included in the modified list via the dynamic user interface of the device as taught by Noelting with the motivation of “mak[ing] recommendations that accurately reflect user interests/preferences” (Noelting, P[0221]).
Wu, Jain, and Noelting do not explicitly disclose applying the weightings to one or more values of corresponding attributes of the plurality of job listings but Angulo in the same field of endeavor teaches applying the weightings to one or more values of corresponding attributes of the plurality of job listings (see P[0042]: Justification Module 430 may provide the job seeker 105 with a mathematical justification for the positions identified by the Career Discovery Engine 115 for this specific job seeker. By reviewing the results provided by the Justification Module 430, the job seeker can determine why this position was offered to him or her and can adjust the factors or the weights assigned to each of those factors to have the Career Discovery Engine 115 make better matching between available positions and this specific job seeker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu, Jain, and Noelting with the system and method of adjusting the weights to factors associated with identified job positions as taught by Angulo in order to “make better matching between available positions and this specific job seeker” (Angulo, P[0042]).
Claims 5, 12 and 19: The combination of Wu, Jain, Noelting and Angulo discloses the claimed invention as applied to claims 1, 8, and 15 above. Noelting further teaches a user rated a job poorly, stating they don't like a certain job title (see P[0221]). Wu, Jain, Noelting and Angulo do not expressly disclose wherein the reason is one of a plurality of reasons selected and presented in the user interfaced in order of ranking based on previously-selected reasons presented in other user interfaces to other members of the SNS. However, the Examiner asserts that the type of reason adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.

Claims 2, 4, 9, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu/Jain/Noelting/Angulo as applied to claims 1, 8 and 15 above, and further in view of Chakrabarti et al (US 8,090,621 B1, hereinafter “Chakrabarti”).
Claims 2, 9 and 16: The combination of Wu, Jain, Noelting and Angulo discloses the claimed invention as applied to claims 1, 8, and 15 above. Wu, Jain, Noelting and Angulo  do not disclose the following limitations but Chakrabarti which discloses a system and method of generating recommendations and refining recommendation based on feedback, teaches, wherein the modifying of the weightings includes applying a decay function based on a time that the member provided the indication of the relevancy, the decay function reducing the weightings less as time passes (see col. 10 lines 20-32: For instance, if the time period is one day, the vote totals for the most recent days’ worth of feedback data may be combined with the results from the immediately preceding nineteen days to generate cumulative vote statistics for a 20-day "moving window." In combining the results for multiple consecutive time periods, more weight may optionally be given to more recent results. For instance, a linear or non-linear time-based decay function may be used to weight the constituent sets of results. Rather than disregarding old data, an exponential time-based decay function may be applied to collected data from all time periods, with this approach, all of the collected feedback data is considered, but progressively older feedback data is given progressively less weight).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu, Jain, Noelting and Angulo with Chakrabarti’s teaching of applying a decay function based on a time that the member provided the indication of the relevancy, the decay function reducing the weightings less as time passes because it would progressively give less weight to older feedback (Chakrabarti, col. 10 lines 30-32).

Claims 3, 10 and 17: The combination of Wu, Jain, Noelting, Angulo and Chakrabarti discloses the claimed invention as applied to claims 2, 9, and 16 above. Noelting further wherein the initial relevancy threshold value is determined based on a liquidity of the top jobs transgressing a minimum liquidity amount over a time period for the member (see P[0049]: the system creates the job browsing history profile after a number of job postings viewed by the user exceeds a threshold).

Claims 4, 11 and 18: The combination of Wu, Jain, Noelting, Angulo and Chakrabarti discloses the claimed invention as applied to claims 2, 9, and 16 above. Chakrabarti further teaches wherein the initial relevancy threshold value is based on a positive/negative feedback ratio (see col. 4 lines 49-60: If the ratio of positive votes to total votes for a particular recommendation rule falls below some threshold, such as 0.4, the adjuster 54 may filter out, or decrease the display rank of, any recommendations that are based on (or based solely on) that rule).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu, Jain, Noelting and Angulo with Chakrabarti’s teaching of the initial relevancy threshold value is based on a positive/negative feedback ratio with the motivation of assessing the quality of recommendation rules used to generate recommendations (Chakrabarti, col. 1 lines 51-53). 


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu/Jain/Noelting/Angulo as applied to claims 1, 8, and 15 above, and further in view of Shuman et al (US 2016/0048900 A1).
Claims 6, 13 and 20: The combination of Wu, Jain, Noelting and Angulo discloses the claimed invention as applied to claims 1, 8, and 15 above.  Wu, Jain, Noelting and Angulo  do not expressly disclose, wherein the operations further comprise: comparing a number of times a job listing with a particular value for a particular attribute has been provided by an indication of low relevancy by a member to a preset threshold; and in response to a determination that the number of times a job listing with the particular value for the particular attribute has been provided with an indication of low relevancy by the member transgresses the preset threshold, modifying the back-end model query configuration to include a negation clause preventing future queries generated using the back-end model query configuration for the member from returning results having the particular value for the particular attribute but Shuman in the same field of endeavor teaches, comparing a number of times a job listing with a particular value for a particular attribute has been provided by an indication of low relevancy by a member to a preset threshold; and in response to a determination that the number of times a job listing with the particular value for the particular attribute has been provided with an indication of low relevancy by the member transgresses the preset threshold, modifying the back-end model query configuration to include a negation clause preventing future queries generated using the back-end model query configuration for the member from returning results having the particular value for the particular attribute (see P[0164]: the listing information may be retained on the backend system 102 and provided to the user portal on demand. In some embodiments, the listing information may be retained on the user device 105 and updated by the backend system 102 on any suitable basis, including, for example, based on one or more of user login, user access of particular collections, launch of the application, a batch process, a real-time update when new information is available. P[0277]: The profile information could be updated in view of negative responses to the recommendation. The system can disable the recommendation features based on the explicit rejection of the recommendation feature by the user. Instances of the user indicating disinterest in particular recommended businesses may be considered for future recommendations to adjust to the user preferences. P[0278] The system could also take into account implicit negative responses. For example, repeated instances of the user ignoring a certain number of recommendations may be taken as a lack of interest in recommendations, generally, and the generation of further recommendations could be halted indefinitely or for certain period of time, so as not to provide unwanted features to the user of the platform. A threshold number of ignored recommendations over a certain period of time, without the user having taken any action on any recommendation, could be employed to determine when to halt the recommendation provisioning process with respect to the particular user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wu, Jain, Noelting and Angulo with the system and method of comparing a number of times a job listing with a particular value for a particular attribute has been provided by an indication of low relevancy by a member to a preset threshold; and in response to a determination that the number of times a job listing with the particular value for the particular attribute has been provided with an indication of low relevancy by the member transgresses the preset threshold, modifying the back-end model query configuration to include a negation clause preventing future queries generated using the back-end model query configuration for the member from returning results having the particular value for the particular attribute as taught by Shuman “so as not to provide unwanted features to the user of the platform” (Shuman, P[0278]).
Claims 7 and 14: The combination of Wu, Jain, Noelting, Angulo and Shuman discloses the claimed invention as applied to claims 6 and 13 above.  Shuman further discloses, claim 6, wherein the back-end model query configuration is modified based on a query-profile similarity measure indicating how similar a query is to attributes of a profile of the member (see P[0258]: In some embodiments, the system may include a matching engine that can receive business information, identify attributes of the business based at least in part on the business information, and match the business to one or more categories based on category information retained in a repository. The business may be matched to one or more categories that each represent classifications of business sharing common attributes. In some embodiments, one or more taxonomies that map particular profile information to particular categories may be used in correlating business profile information with one or more categories. P[0259]: The indicia of preference for each business may be quantified and qualified according to the form of preference indicia (e.g., additions to collections, shares, likes, etc.).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 8, 12, 15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheng et al (US 20140297746 A1) discloses a member providing feedback on recommended resources.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAAME OFORI-AWUAH whose telephone number is (571)270-1359.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAAME OFORI-AWUAH
Examiner
Art Unit 3629



/MAAME OFORI-AWUAH/Examiner, Art Unit 3629                                                                                                                                                                                                        
/GABRIELLE A MCCORMICK/Primary Examiner, Art Unit 3629